DETAILED ACTION
Application filed on 08/03/2020.
Claims 1-2, 4, 8-18, 22-27 are pending. Claims 3, 5-7, 19-21 are canceled.
Claims 1-2, 4, 8-18, 22-27 are allowed.
Terminal Disclaimer
	Terminal Disclaimed filed on 10/04/2021 for patent 10797905 is approved.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 and 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The present invention is directed to synchronization of controller states in a distributed control system, Including Synchronization across Luminaire nodes having controllers.  Each independent claim identifies the uniquely distinct features: regarding claim 1, (ii) a first controller configured to generate a first plurality of correction values, including a first correction value, wherein each correction value in the first plurality of correction values is dependent on (a) the respective state value received as part of the first plurality of messages and (b) an internal state value of the first internal state of the first node, (iii) a first lamp configured to provide light at light outputs that are dependent on the correction values in the first plurality of correction values, including the first correction value, and (iv) a first transmitter configured to transmit, via the wireless mesh network, a second plurality of messages containing values of the first internal state that 
The closest prior art, Philips et al., (WO2015/189118 A1) disclose conventional way of measuring luminance at a luminaire within a sensing region of a light sensor of the luminaire, while light sources of the luminaire emit light according to operating parameters, where the measured luminance comprises contribution from the light emitted by the light sources of the luminaire and contribution from light emitted by light sources other than the light sources of the luminaire. The operating parameters are adjusted to achieve new-illuminance settings based on the measured luminance at the luminaire, either singularly or in combination, fail to anticipate or render the above features obvious.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473